Case 1:11-cv-04395-JHR-JS Document 462-2 Filed 07/28/20 Page 1 of 13 PageID: 12352




                                    UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY

  -------------------------------------------------------X
  STEVEN GOODMAN, Individually and                      :
  on Behalf of All Other Persons Similarly              :         Civil Action No.: 1:11-cv-04395-JHR-JS
  Situated,                                             :
                                                        :
                             Plaintiff,                 :
                                                        :
                    -against-                           :
                                                        :
  BURLINGTON COAT FACTORY                               :
  WAREHOUSE CORPORATION,                                :
  BURLINGTON COAT FACTORY                               :
  INVESTMENT HOLDINGS, INC., and                        :
  BURLINGTON COAT FACTORY                               :
  HOLDINGS, INC.,                                       :
                                                        :
                                      Defendants. :
  -------------------------------------------------------X
  BARBARA KAWA, THERESA MASSEY :
  and DANIELLE SOLECKI, Individually                    :
  and on Behalf of All Other Persons                    :        Civil Action No.: 1:14-cv-2787-JHR-JS
  Similarly Situated,                                   :
                                                        :
                                      Plaintiffs,       :
                                                        :
                    -against-                           :
                                                        :
  BURLINGTON STORES, INC.,                              :
  BURLINGTON COAT FACTORY                               :
  WAREHOUSE CORPORATION,                                :
  BURLINGTON COAT FACTORY                               :
  INVESTMENT HOLDINGS, INC., and                        :
  BURLINGTON COAT FACTORY                               :
  HOLDINGS, LLC f/k/a BURLINGTON                        :
  COAT FACTORY HOLDINGS, INC.,                          :
                                                        :
                                      Defendants. :
  -------------------------------------------------------X


                       DECLARATION OF SETH R. LESSER
        IN SUPPORT OF PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY
             APPROVAL OF AN ORDER APPROVING SETTLEMENT NOTICE


                                                             1
Case 1:11-cv-04395-JHR-JS Document 462-2 Filed 07/28/20 Page 2 of 13 PageID: 12353




           SETH R. LESSER, an attorney admitted to the bar of this Court, declares, under penalty of

  perjury that:

           1.      I am a partner in Klafter Olsen & Lesser LLP, and counsel for Plaintiffs Steven

  Goodman, Barbara Kawa, Theresa Massey, and Danielle Solecki (collectively, “Plaintiffs”). I am

  fully familiar with the facts and circumstances set forth herein, and I make this Declaration in

  support of Plaintiffs’ Unopposed Motion for Approval of An Order Approving Settlement Notice

  (“Plaintiffs’ Motion”), as well as for the sending of notice and the scheduling of a final approval

  hearing, and other relief as set forth in the proposed Preliminary Approval Order attached as

  Exhibit 2 to the Settlement Agreement, which is attached as Exhibit A hereto, and which sets forth

  the terms of the proposed settlement reached in the two above-captioned actions (“Actions”)

  between Plaintiffs and Defendants Burlington Stores, Inc., Burlington Coat Factory Warehouse

  Corporation, Burlington Coat Factory Investment Holdings, Inc., and Burlington Coat Factory

  Holdings, LLC f/k/a Burlington Coat Factory Holdings, Inc. (“Defendants”) (together, Plaintiffs

  and Defendants are referred to herein as “the Parties”).1

      I.        BACKGROUND

           2.      Defendants operate a nationwide off-price retail chain in 44 states across the United

  States. See Opinion granting Plaintiffs’ Motion for Conditional Certification of a Collective

  Action (Dkt. 114) at 2. As part of its operations, Burlington employs Assistant Store Managers

  (“ASMs”) and classifies them as exempt under the FLSA and state labor laws and does not pay

  them for overtime hours worked above 40 in a workweek. Plaintiffs allege in the Actions that

  they and the ASMs who are Collective and Settlement Class Members are misclassified as exempt




  1
   The Settlement Agreement has three numbered exhibits: Exhibit 1 (proposed order for final approval and judgment);
  Exhibit 2 (proposed order for approval of settlement notice); and Exhibit 3 (proposed form of notice of settlement).

                                                           2
Case 1:11-cv-04395-JHR-JS Document 462-2 Filed 07/28/20 Page 3 of 13 PageID: 12354




  from having to pay overtime in violation of the FLSA and the corresponding State labor laws of

  California, New York and Illinois.

         A.      Plaintiffs’ Legal Claims and Procedural History of the Actions

         3.      On July 29, 2011, the Goodman Action was filed in this Court. Goodman alleged,

  on behalf of himself and all similarly situated ASMs, that Burlington had misclassified its ASMs

  as exempt under the FLSA. Following discovery on the limited issue of whether ASMs are

  similarly situated under the FLSA, on November 20, 2012, this Court granted Goodman’s motion

  for conditional certification of the collective action and directed notice be sent to members of the

  conditionally certified collective—ASMs (Dkt. 114). After notice went out, approximately 580

  additional ASMs joined this lawsuit as Opt-ins to pursue claims for unpaid overtime (a number

  which has, over time, been reduced to the current 539 Opt-Ins).

         4.      After the deadline to join the Goodman Action, the parties engaged in wide-ranging

  merits discovery regarding whether Burlington misclassified ASMs as exempt and if so, whether

  such misclassification was willful and lacked a good faith basis. This merits discovery included

  28 Opt-in depositions across the country, seven depositions of Burlington corporate witnesses, and

  multiple sets of written discovery that resulted in over a half million pages of documents produced

  by Burlington that were reviewed by Plaintiffs’ counsel. This comprehensive discovery concluded

  with fact-specific and lengthy cross-motions from the Parties relating to final

  certification/decertification of the conditionally certified collective (Dkts. 341 and 348,

  respectively). In connection with the briefing, Defendants submitted an expert report from Mr.

  Robert Crandall, to which Plaintiffs responded with an expert report from Dr. Mark Killingsworth.

         5.      The exchange of expert reports led to extensive expert discovery, including expert

  depositions. On November 18, 2014, after the parties completed expert discovery, Goodman filed

  a Motion to Preclude the Testimony of Burlington’s Expert (Robert Crandall) pursuant to Daubert

                                                     3
Case 1:11-cv-04395-JHR-JS Document 462-2 Filed 07/28/20 Page 4 of 13 PageID: 12355




  v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (2000) (Dkt. 338) (“Daubert Motion”). In

  connection with this Daubert Motion and the cross-motions on final certification and

  decertification, the Court held four days of in-court hearings, with live witnesses and oral

  argument. These hearings took place on December 8-9, 2015 and March 16-17, 2016 (Dkts. 395.

  396, 407, 408). On September 20, 2019, the Court entered an Order granting in part and denying

  in part Goodman’s Daubert Motion.

           6.     On November 20, 2019, this Court granted Goodman’s motion for final

  certification of the collective and denied Burlington’s motion to decertify (Dkt. 451). This ruling

  eliminated the last obstacle to a trial of the Goodman Action, aside from damages discovery.

           7.     Prior to these rulings, on May 1, 2014, Plaintiffs Barbara Kawa, Theresa Massey,

  and Danielle Solecki (the “Kawa Plaintiffs”) commenced the Kawa Action. By that action, the

  Kawa Plaintiffs alleged, on behalf of themselves and classes of Burlington ASMs who worked in

  California, New York and Illinois, that Burlington had misclassified these ASMs as exempt under

  the laws of California, New York and Illinois. On July 9, 2014, Burlington filed a Motion to

  Dismiss and/or Stay the Kawa Action pending the conclusion of the Goodman Action (Dkt. 16).

  On March 30, 2015, the Court issued an order staying the Kawa Action, pending the outcome of

  the Goodman Action. On May 8, 2020, the Kawa Action was reassigned from Magistrate Judge

  Williams to Magistrate Judge Schneider.

     II.        SETTLEMENT

           A.      The Mediation

       8.         After the Daubert Motion was decided and after this Court granted Goodman’s

  motion for final certification, and while the parties were waiting for a date on which the Court

  would hold a collective trial with representative witnesses, the parties began discussing potential

  resolution of the Actions. They agreed to retain David Geronemus, of JAMS, to serve as a

                                                    4
Case 1:11-cv-04395-JHR-JS Document 462-2 Filed 07/28/20 Page 5 of 13 PageID: 12356




  mediator. Mr. Geronemus is considered one of the preeminent mediators in the country and has

  helped resolve numerous multi-million-dollar class and collective action settlement.

        9.        In advance of the mediation, as a result of (1) the extensive discovery; (2) their

  working with numerous ASMs who had opted-into the Goodman Action and who were also

  putative class members in the Kawa Action, and (3) of the comprehensive briefing on the motions

  for decertification and final certification as well as the briefing and hearings on the Daubert

  motion, Plaintiffs’ counsel were thoroughly versed in the strengths and weaknesses of the claims

  asserted in both Goodman and Kawa. In addition, with regard to damages, the one topic as to

  which there had not been discovery, prior to the mediation, Plaintiffs’ counsel sent detailed

  requests for data related to damages of Collective and Settlement Class Members, such as total

  weeks worked by each group, their hours worked per week, and their salaries. Burlington

  responded by providing, for each group, their average salary during the relevant time periods,

  average number of weekly hours worked, and total number of weeks worked during the relevant

  time periods. Burlington determined the average number of weekly hours worked from time

  records completed by Collective and Settlement Class Members, which in other cases like this, are

  typically not completed by the employees at issue. Plaintiffs’ counsel asked multiple questions of

  Burlington concerning the data in order to satisfy themselves that the information provided was

  accurate. After this careful review, Plaintiffs’ counsel were fully informed of Burlington’s full

  potential exposure as to the issues and risks presented in the cases and at trial.

          10.     The mediation lasted two entire days: starting on June 2, 2020, with discussions

  continuing on June 3, 2020. Sometime after 8:00 PM on June 3rd, after extensive efforts by Mr.

  Geronemus, the parties finally reached an agreement in principle to resolve the Goodman and

  Kawa Actions for $19,613,900 and executed a Memorandum of Understanding (“MOU”).

          B.      The Settlement.

                                                       5
Case 1:11-cv-04395-JHR-JS Document 462-2 Filed 07/28/20 Page 6 of 13 PageID: 12357




         11.     After reaching the settlement in principle as set forth in the MOU, the Parties then

  negotiated the full terms of the Settlement now before the Court, as set forth in the Settlement

  Agreement. The Settlement’s principal terms are briefly summarized below.

                a) The “Total Maximum Settlement Amount” is $19,613,900 and includes the (1)
                   Payments to the Goodman Collective (2) Payments to the Kawa Settlement
                   Class (3) Incentive Payments, (4) Attorneys’ Fees and Litigation Expenses
                   Payment, (5) PAGA Payment to the LWDA,2 and (6) Administrator Payment.
                   The Total Maximum Settlement Amount is all-in with no reversion to
                   Defendants and any amounts due under the Settlement, if approved, shall be paid
                   10 business days following the date on which a final approval order is no longer
                   subject to any appellate review.

                b) The Parties stipulate, for settlement purposes only, to the certification of a
                   Settlement Class consisting of all ASMs employed by Burlington at its stores in
                   the States of California, New York and Illinois during the following periods:

                         i.   California: May 1, 2010 through entry of the Notice Order
                        ii.   New York: May 1, 2008 through entry of the Notice Order
                       iii.   Illinois: May 1, 2011 through entry of the Notice Order

                c) The Settlement Class Members will be afforded a right to opt-out. Both
                   Collective Members and Settlement Class Members will be afforded a right to
                   object to the Settlement.

                d) The Net Settlement Sum (the portion left from the Total Maximum Settlement
                   Amount after deducting the Named Plaintiff Awards, the Attorneys’ Fees and
                   Costs Payment, the PAGA Payment to the LWDA, and the Administrator
                   Payment) shall be allocated to payments to the Goodman Collective Members
                   and the Kawa Settlement Class Members in proportion to the weeks each
                   represents. The Net Settlement Sum will be distributed to Collective and
                   Settlement Class Members based on their pro rata share of work weeks as ASMs
                   during the relevant time period, exclusive of leaves of absence (if any). Each
                   Collective and Settlement Class Member shall receive a Settlement Payment of
                   no less than $250.

                e) The portion of the PAGA Payment allocated to Collective and Settlement Class
                   Members who worked as ASMs in California during the relevant time period

  2
    PAGA stands for California’s “Private Attorneys General Act”, which is a civil penalties
  provision under California law. Cal. Lab. Code §2698 et seq. The Settlement allocates $15,000
  (the “PAGA Payment”) to resolve PAGA claims, of which 75% ($11,250) will be allocated to
  California’s Labor and Workforce Development Agency (“LWDA”) and 25% ($3,750) will be
  allocated to the Collective and Settlement Class Members from California pursuant to PAGA.
                                                    6
Case 1:11-cv-04395-JHR-JS Document 462-2 Filed 07/28/20 Page 7 of 13 PageID: 12358




                will be paid pro rata to each eligible Collective and Settlement Class member.

             f) 50 percent of the Settlement Payments shall be allocated as wages and 50
                percent shall be allocated as liquidated damages, penalties and interest in light of
                the claims asserted. It is intended that the amount treated as wages shall be
                subject to regular withholding and deductions for which, at the appropriate time,
                an IRS Form W-2 shall issue. For that amount treated as liquidated damages,
                penalties and/or interest, there shall be no withholding or deductions, and, at the
                appropriate time, an IRS Form 1099 shall issue. Burlington shall be responsible
                for its portion of the payroll taxes on the amount attributable to wages.

             g) In return for the consideration provided under the Settlement, the Settlement
                Class Members who have not timely and validly opted out, including their heirs,
                agents, representatives, successors, assigns and estates, shall be deemed to have
                fully, finally and forever, irrevocably and unconditionally released, remised, and
                discharged the Released Parties from any and all suits, actions, causes of action,
                claims, obligations, rights, liabilities, penalties, or demands, whether known or
                unknown, that were or could have been asserted (whether in tort, contract, or
                otherwise), for violation of local, state, and federal law arising out of, or relating
                to claims that Burlington improperly classified the Settlement Class Members as
                exempt ASMs, including but not limited to the claims alleged in the operative
                Kawa complaint though the date of the approval of the Settlement Notice
                (“Settlement Class Member Release”).

             h) In return for the consideration provided under the Settlement, the Collective
                Members (which includes some Settlement Class Members) including their
                heirs, agents, representatives, successors, assigns and estates, shall be deemed to
                have fully, finally and forever, irrevocably and unconditionally released,
                remised, and discharged the Released Parties from any and all suits, actions,
                causes of action, claims, obligations, rights, liabilities, penalties, or demands,
                whether known or unknown, that were or could have been asserted (whether in
                tort, contract, or otherwise) for violation of local, state, and federal law arising
                out of, or relating to claims that Burlington improperly classified the Collective
                Members as exempt ASMs, including but not limited to claims that Burlington
                failed to provide all overtime wages due through date of the approval of the
                Settlement Notice (“Collective Member Release”).

             i) Subject to Court approval, Class Counsel shall be entitled to up to one third of
                the Total Maximum Settlement Amount as attorneys’ fees and their reasonable
                actual costs (“Attorneys’ Fees and Costs Payment”).

             j) Subject to Court approval, Incentive Payments of up to $10,000 each for a total
                of $40,000 shall be paid from the Total Maximum Settlement Amount to the
                Named Plaintiffs in the Actions, Steven Goodman, Barbara Kawa, Theresa
                Massey and Danielle Solecki.

                                                 7
Case 1:11-cv-04395-JHR-JS Document 462-2 Filed 07/28/20 Page 8 of 13 PageID: 12359




  The complete settlement terms are set forth in the Settlement Agreement, attached as Exhibit A

  hereto.

            C.    The Settlement is Fair and Reasonable

            12.   Plaintiffs believe that the recovery here is not merely adequate—it is a truly

  excellent result. Class Counsel understands that the $19,613,900 is the second largest wage and

  hour settlement in this Court, after the Staples settlement cited immediately below. The gross

  recovery is $12,003 per Collective and Settlement Class Member. Although every case is

  different, in the undersigned counsel’s last three settlements in this Circuit of retail chain store

  mid-manager misclassification claims, the gross recoveries were, respectively, $9,038 per person

  (Fischer v. Kmart Corp., No. 13-cv-4116 (D.N.J.) (final approval granted Nov. 2, 2016)),

  $11,838 (McKee v. PetSmart, Inc., 1:12-cv-01117-SLR-SRF (D. Del.) (final approval granted

  July 27, 2015)), and $2,001 per person (Hegab v. Family Dollar Stores, Inc., No. 11-cv-1206-

  CCC-JAD (final approval granted March 9, 2015)). In this Court’s largest FLSA/state law

  collective/class settlement (same counsel as this case), the Stillman v. Staples case, also a retail

  chain store misclassification case, the average gross recovery was $5,952 (Case No. No. 2:08-cv-

  5746 (KSH)(PS), MDL 2025 (final approval granted November 4, 2011) ($42 million class and

  collective action settlement); cf. also, e.g., Nash v. CVS Caremark Corp., 1:09-cv-00079 (D.R.I.)

  (final approval order dated Apr. 9, 2012) (where average gross class member amount $1,760,

  court termed the result “magnificent.”). The excellent $12,003 average gross recovery number

  here is undoubtedly a fair, reasonable, and adequate result.

            13.   Plaintiffs were exceedingly well informed of the facts regarding the claims in

  Kawa. To all intents and purposes the claims were the exact same as in Goodman and Plaintiffs’

  counsel had the full record of discovery in Goodman, both as to ASMs and what they do and as to


                                                     8
Case 1:11-cv-04395-JHR-JS Document 462-2 Filed 07/28/20 Page 9 of 13 PageID: 12360




  Burlington’s policies and procedures, and had further supplemented that knowledge through the

  depositions and interviews with the ASMs in Goodman who were included in the Kawa putative

  class, and Plaintiff would have substantially been able to argue from the rulings obtained in

  Goodman – particularly the final certification decision – in order to advance the Kawa case.

  Additionally, before the mediation, Plaintiffs obtained information from Defendants necessary to

  calculate the alleged damages of the Settlement Class Members. Plaintiffs were thus well versed

  in the strengths and weaknesses of their claims at the time of the mediation. That Plaintiffs

  vigorously pursued the claims of the Settlement Class is also confirmed by the fact Plaintiffs

  opposed Defendants’ argument that its arbitration agreement applied to certain Settlement Class

  Members who will share in the Settlement proceeds on the same basis as the Collective Members

  and those Settlement Class Members who did not sign arbitration agreements – based on the

  number of weeks they worked.

         14.     The settlement was achieved through arm’s-length negotiations between the parties,

  over two days, with the assistance of an experienced neutral third-party mediator.

         15.     Absent settlement, the costs and risks associated with the Kawa and Goodman

  Actions would have been significant. As noted above, the Court would be required to resolve the

  Kawa Plaintiffs’ anticipated motion for class certification in which the Kawa Plaintiffs would have

  sought certification of a class of all ASMs who worked in New York, California and Illinois from

  May 1, 2008, May 1, 2010 and May 1, 2011, respectively, through the time of certification. This

  would have been a highly contested motion, following class discovery in which Burlington would

  have maintained that certain members of the class were subject to its arbitration agreement and

  that the nature of its ASM position changed since 2014, when certain Collective Members were

  deposed in the Goodman Action. While the Kawa Plaintiffs believe that this Court would likely

  reject any attempt by Defendants to create material differences in the Settlement Class Members

                                                   9
Case 1:11-cv-04395-JHR-JS Document 462-2 Filed 07/28/20 Page 10 of 13 PageID: 12361




   for the same reasons it denied Defendants’ motion to decertify the Collective and granted Plaintiff

   Goodman’s Motion for Final Certification of the Collective, and would certify the Settlement

   Class, such a ruling could likely have been months off (if not longer given the pandemic) and, if

   the Kawa Plaintiffs prevailed on this motion, Defendants could seek a Rule 23(f) appeal to the Third

   Circuit, further delaying any trial of the class claims, and quite possibly separating them from being

   able to be tried with the Goodman claims (even assuming class certification was ruled upon prior to

   the Goodman trial). This is even besides the litigation risk that misclassification cases present as is

   well recognized. Even assuming certification of the Kawa class, there would have been “attendant

   risks” of litigation, including a large number of “contingencies” that could have “impact[ed]

   Plaintiffs’ possible recovery” including, for instance, “…the method of calculating damages, proving

   willfulness in order to extend the statute of limitations by one year in order to obtain an additional

   year of damages under FLSA, and showing lack of good faith in order to get liquidated damages,”

   which was in addition to the risk presented by alternative methodologies by which damages could be

   shown. Roberts v. TJX Corp., 2016 U.S. Dist. LEXIS 136987, at *27-28 (D. Mass. Sept. 30, 2016)

   (approving class settlement in similar retail chain misclassification case). Or, as Judge John Jones

   III said in approving the Rite Aid settlement mentioned above, another hybrid FLSA retail chain

   store mid-level manager misclassification case settlement, “[i]t is undisputed that copious risks

   abound with respect to maintaining this action and establishing liability.” Craig v. Rite Aid Corp.,

   No. 4:08-cv-2317, 2013 U.S. Dist. LEXIS 2658, at *38 (M.D. Pa. Jan. 7, 2013).

           16.     Even if the Goodman Action were tried first, potential appeals could delay the final

   outcome of that case for several years and a trial of the Kawa Action until such an appeal was

   resolved. And even if both Actions were tried together, the likely appeal of any jury verdict would

   delay any recovery to the Settlement Class Members for years. In sum, continued adversarial

   litigation would be a long, highly contested and expensive process for the Settlement Class, with no

                                                       10
Case 1:11-cv-04395-JHR-JS Document 462-2 Filed 07/28/20 Page 11 of 13 PageID: 12362




   guarantee of any recovery at all. Given these risks and delays, the Settlement that will provide an

   average recovery of $12,003 is adequate.

          17.     The proposed one third attorneys’ fees plus expenses will support final approval

   because the proposed award is justified here given the nine years of extensive litigation that led to

   the Settlement and is the one third percentage of the benefit obtained is well within the range of

   percentage of the fund recoveries approved by this Court in similar sized class action settlements.

   As will be set forth in greater detail as the time of final approval, Plaintiffs’ counsel have devoted,

   to date, in excess of 5,500 hours to these cases, and incurred nearly $348,000 in costs and

   expenses. The expected lodestar cross check will be well below a 2x multiplier, which is well

   within the reasonable range in light of the Circuit’s precedent.

          18.     Plaintiffs’ counsel further submit that proposed method of settling Collective

   Members’ awards is equitable, and is the most common method of settling FLSA/analog state law

   wage and hours claims and has been, as best as I am aware, always accepted by courts.

          19.     In reaching our conclusion that the settlement here is fair, reasonable and adequate,

   Plaintiffs’ counsel can also draw upon their experience – which it is fair to say is extensive – in

   similar matters. In one recent instance, the court wrote that, relative to my firm, that we are

   “highly competent attorneys with substantial experience litigating wage and hour claims, and

   pursuing such claims in class and collective actions.” Roberts, 2016 U.S. Dist. LEXIS 136987 at

   *35. As to myself and my firm, for instance, over the last 10 years, my firm has successfully

   litigated to conclusion several dozen FLSA/state wage and hour cases and settlements that, to date,

   constitute over $300 million in recoveries. This includes the cases referred to in paragraph 12,

   above, and, in addition, included in the cases in which I have acted as the lead counsel are the

   largest FLSA/state wage and hour settlements in the District of New Jersey (the Staples litigation),

   the District of Rhode Island (Nash v. CVS, 09-cv-079 (D.R.I.) ($34 million settlement)), and the

                                                     11
Case 1:11-cv-04395-JHR-JS Document 462-2 Filed 07/28/20 Page 12 of 13 PageID: 12363




   Middle District of Pennsylvania (Craig v. Rite Aid Corp., 08-cv-2317 (M.D. Pa.) ($20.9 million

   settlement)), as well as the largest settlement in the District of Massachusetts (Lapan v. Dick’s

   Sporting Goods, 13-cv-11390 (D. Mass.) ($10 million settlement)). A copy of my CV and firm

   resume are attached hereto as Exhibit B. My co-counsel are also well-experienced in wage and

   hour other class action litigation, as is evidenced by Exhibit C hereto (the firm resume for Locks

   Law Firm, and Messrs. Michael Leh and Neel Bhuta, two attorneys of the firm who particularly

   worked on the litigation or settlement of this case) and Exhibit D hereto (the CVs of Messrs. Eric

   Kahn, Michael Galpern, and Zachary Green, three attorneys of the Javerbaum Wurgaft Hicks

   Kahn Wikstrom & Sinins PC who particularly worked on the litigation and settlement of this

   case).

            20.   Plaintiffs do not have any interests that are antagonistic to the Settlement Class

   Members. Plaintiffs interests are aligned with the other ASMs included in the Settlement Class.

   Each of the named Plaintiffs in this case substantially aided the litigation on behalf of all

   Plaintiffs, both Goodman collective action members, and putative Kawa class members, by

   actively aiding Plaintiffs’ counsel each step of the way, being willing to put their names on

   complaints that sued their former employer, and by taking part in discovery, including depositions.

   The proposed incentive awards for each of $10,000 are also well within accepted precedent within

   this Court and Circuit, as Plaintiffs shall set forth in connection with final approval.

            21.   The Goodman Action is the only pending collective action of which Plaintiffs’

   counsel is aware that concerns the classification of Burlington ASMs but the claims in Goodman are

   only asserted under the FLSA while the claims of thee members of the Settlement Class are only

   asserted under State law.

            22.   Finally, the Settlement notice and administration, if the present motion is approved by

   the Court, will be administered by an independent and experienced third-party settlement

                                                     12
Case 1:11-cv-04395-JHR-JS Document 462-2 Filed 07/28/20 Page 13 of 13 PageID: 12364




   administrator, and the Parties believe that JND Legal Administration (“JND”), should be

   appointed as the Settlement Administrator. The Parties have obtained an all-in estimate for

   administrating the Settlement from JND of no more than $35,000, which I believe to be a

   reasonable and fair amount for administering a settlement of this size based upon my experience.



   I declare under penalty of perjury under the laws of the United States that the foregoing is true and

   corrected. Executed on this 28th day of July 2020, in Rye Brook, New York.




                                                         _________________________
                                                         Seth R. Lesser




                                                    13
